Exhibit 10.1

 

EXCLUSIVE Software LICENSE AND Distribution Agreement*

 

This Exclusive Software License and Distribution Agreement (the “Agreement”) is
by and among Cranes Software International Ltd., a company organized under the
laws of India (“Cranes” which expression shall include its successors and
permitted assigns wherever the context or meaning shall so require or permit),
with a principal office located at # 82 Presidency Building 3 & 4th Floor St.
Mark's Road Bengaluru 560001, Systat Software, Inc., a Delaware corporation
(“Systat” which expression shall include its successors and permitted assigns
wherever the context or meaning shall so require or permit, with a principal
office at 2107 North First Street, Suite 360, San Jose, CA 95131 USA (Systat,
Cranes and each of their direct and indirect subsidiaries shall hereinafter be
collectively referred to as the “Systat Parties”), and Inpixon, a Nevada
corporation, with a principal office at 2479 East Bayshore Road, Suite 195, Palo
Alto, CA 94303 (“Inpixon” which expression shall include its successors and
assigns wherever the context or meaning shall so require or permit) with an
effective date as of June 1, 2020 (the “Effective Date”). Inpixon and the Systat
Parties may be individually referred to as a “Party” and collectively as, the
“Parties”).

 

RECITALS

 

WHEREAS, the Systat Parties own the Software, Software Source and Systat
Intellectual Property;

 

WHEREAS, Systat has certain absolute ownership, exclusive development, marketing
and distribution license , along with intellectual property rights associated
with the Products (the “Rights”), including rights to sub-license the Rights
associated with the Products as set forth in this Agreement.

 

WHEREAS, Inpixon wishes to procure from Systat Parties and Systat Parties wish
to grant to Inpixon: (a) an exclusive license to use, modify, develop, market
and distribute the Software, Software Source, User Documentation and related
Systat Intellectual Property; (b) an exclusive sub-license to use, modify,
develop, market and distribute Software, Software Source, User Documentation and
related Intellectual Property licensed to Systat by Cranes;

 

WHEREAS, Inpixon also desires to obtain, and the Systat Parties wish to grant to
Inpixon an option and right of first refusal to purchase the Assets;

 

WHEREAS, the Parties are willing to enter into this Agreement under the terms
and conditions set forth below.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the Parties hereto agree to the following terms and
conditions.

 

ARTICLE 1

DEFINITIONS

 

1.1.“Add-in-Module” means a separate product that Inpixon (or any direct or
indirect subsidiaries, affiliates or related parties) may develop and license
that does not contain any of the Software Source but that is linked with the
Software Source through I/O Technology developed by Inpixon, or a third party
working for or on behalf of Inpixon.

 

1.2.“Assets” means the Software, Software Source, User Documentation, Systat
Intellectual Property, Customer Information and Equipment.

 

1.3.“Closing Date” shall be on or about June 19, 2020, or such other date as the
Parties may agree to.

 

* Schedules, exhibits and similar attachments have been omitted pursuant to Item
601(a)(5) of Regulation S-K and will be provided on a supplemental basis to the
Securities and Exchange Commission upon request.

 





 

 

1.4.“Customer Maintenance” means the service of providing licensees and end
users of the Products with technical support and Updates.

 

1.5.“Error” means any failure of or problem, non-conformity, defect,
malfunction, error or “bug” that causes a Product to fail to provide the
performance, features and functionality described in the User Documentation.

 

1.6.“Equipment” means the computer hardware and other equipment listed on
Schedule 1.6 hereto.

 

1.7.“Governmental Authority” means: (a) any court, tribunal, judicial body or
arbitral body or arbitrator; (b) any domestic or foreign government or
supranational body or authority whether multinational, national, federal,
provincial, territorial, state, municipal or local and any governmental agency,
governmental authority, governmental bureau, governmental department,
governmental tribunal or governmental commission of any kind whatsoever; (c) any
subdivision or authority of any of the foregoing; (d) any quasi-governmental or
private body or public body exercising any regulatory, administrative,
expropriation or taxing authority under or for the account of the foregoing;
(e) any stock or securities exchange; and (f) any public utility authority.

 

1.8.“Intellectual Property” means any and all rights in, arising out of, or
associated with any of the following in any jurisdiction throughout the world:
(a) issued patents and patent applications (whether provisional or
nonprovisional), including divisionals, continuations, continuations-in-part,
substitutions, reissues, reexaminations, extensions or restorations of any of
the foregoing, and other Governmental Authority-issued indicia of invention
ownership (including certificates of invention, petty patents and patent utility
models); (b) trademarks, service marks, brands, certification marks, logos,
trade dress, trade names, and other similar indicia of source or origin,
together with the goodwill connected with the use thereof, and all
registrations, applications for registration, and renewals of, and common law
rights in, any of the foregoing (“Trademarks”); (c) copyrights and works of
authorship, whether or not copyrightable, and all registrations, applications
for registration, and renewals of any of the foregoing; (d) internet domain
names all associated web addresses, URLs (“Domain Names”), and related websites
and web pages, and all content, software, and data thereon or relating thereto
(“Websites”); (e) mask works, and all registrations, applications for
registration, and renewals thereof; (f) trade secrets, know-how, inventions
(whether or not patentable), discoveries, improvements, technology, business and
technical information, databases, data compilations and collections, tools,
methods, processes, protocols, algorithms, analysis methods, scripts, test
documentation, including but not limited to, test cases, test plans, test
scripts and/or harnesses, routines used to process data, techniques and other
confidential and proprietary information and all rights therein; (g) computer
programs, operating systems, applications, firmware and other code, including
all Source Code, Object Code, executable code, application programming
interfaces, data files, protocols, specifications, test suites, user interfaces,
programmer notes, admin rights, software support agreements, packaging, content,
graphics, artwork, audiovisual works, images, photographs, literary works,
performances, music, sounds, content, user interfaces, “look and feel,” and
other documentation thereof; (h) rights of publicity; (i) all rights to sue and
recover for any past, present, or future infringement, misappropriation, or
other violation of any of the foregoing, and (j) other intellectual property
rights arising under the laws of any jurisdiction throughout the world or
pursuant to any international convention.

 

1.9.“Inpixon Customer” means a customer that is not a customer of the Systat
Parties as of the Effective Date that purchases or licenses the Products from
Inpixon or an Inpixon Subdistributor following the Effective Date.

 



2

 

 

1.10.“Inpixon Subdistributor” means a subdistributor that is not a
subdistributor of the Systat Parties as of the Effective Date that Inpixon
engages to resell, distribute or otherwise sell the Products following the
Effective Date.

 

1.11.“Material Adverse Effect” means, in respect of the Systat Parties, any
event, matter, circumstance, occurrence, fact, condition or change that is, or
could reasonably be expected to become, individually or in the aggregate,
materially adverse to: (a) the licenses and other rights granted pursuant to
this Agreement, or the business of the Systat Parties, results of operations,
capital, condition (financial or otherwise) or assets of the Systat Parties, as
applicable; or (b) the ability of the Systat Parties, to consummate the
transactions contemplated hereby.

 

1.12.“Object Code” means the machine readable version of applicable software
generated by a Source Code language processor such as an assembler or compiler.

 

1.13.“Open Source Software” means any software that meets one or more of the
following criteria: (a) has been distributed, contributed or otherwise
transferred into the public domain, either voluntarily, involuntarily, by the
operation of law or otherwise, (b) is subject to, distributed, transmitted,
licensed or otherwise made available under any so-called “public license,” “open
source license,” “free license,” “industry standard license,” intellectual
property pool license” or similar license, the intention of which is to permit
the public use, modification, distribution, incorporation and/or exploitation of
the software without conveying an exclusive or proprietary interest in such
licensed Software (although certain other conditions may be imposed by such
license), or (c) subject to, distributed, transmitted, licensed or otherwise
made available under any version of any of the following licenses: GNU General
Public License, GNU Library or “Lesser” Public License, BSD license, MIT
license, Mozilla Public License, IBM Public License, Apache Software License,
Sun Industry Standards Source License, Intel Open Source License, Apple Public
Source License, or any substantially similar license, or any license that has
been approved by the Open Source Initiative.

 

1.14.“Person” means an individual, partnership, corporation, business trust,
limited liability company, limited liability partnership, joint stock company,
trust, unincorporated association, joint venture or other entity or a
Governmental Authority.

 

1.15.“Products” means the Software.

 

1.16.“Software” means individually and collectively, the current, as of the
Closing Date, Object Code version of each of the software products owned by the
Systat Parties as set forth on Schedule 1.16.

 

1.17.“Software Source” means the Source Code for the Software, including (a) the
current, as of the Closing Date, present and pending releases of the Software,
and (b) Source Code for all versions of the Software that have been provided to
any Systat Customers or Systat Subdistributors at any time prior to the Closing
Date where such Software is provided pursuant to a Systat Customer Contract or
Systat Distribution Agreement, as applicable, or other Software maintenance
contract with the applicable Systat Customer or Systat Subdistributor, in each
case that is effective as of the Closing Date, including any partially completed
releases and works in progress, and any supporting documentation and related
technical information; and including any other operating system for the Software
developed by or on behalf of the Systat Parties over the last three years.

 

1.18.“Source Code” means the human readable source code of the software to which
it relates, in the programming language in which the software was written,
together with all related flow charts, code and technical documentation,
including a description of the procedure for generating Object Code, all of a
level sufficient to enable a programmer reasonably fluent in such programming
language to understand, build, operate, support, maintain and develop
modifications, upgrades, updates, adaptations, enhancements, new versions and
other derivative works and improvements of, and to develop computer programs
compatible with, the applicable software.

 



3

 

 

1.19.“Starcom” means Starcom Information Technology Limited, a company organized
under the laws of India and a Systat Subdistributor.

 

1.20.“Starcom Customer” means a customer that is party to a Starcom Customer
Contract, or that licenses or purchases the Products from a Starcom
Subdistributor.

 

1.21.“Starcom Customer Contracts” means customer contracts in effect on the
Effective Date, to which Starcom and a Starcom Customer are a party, covering
the licensing and use of the Products.

 

1.22.“Starcom Distribution Agreement(s)” means all reseller, development and
distribution contracts in effect as of the Effective Date, to which each of
Starcom and a Starcom Subdistributor are a party, covering the resale,
distribution and sale of the Products.

 

1.23.“Starcom Subdistributor” means a reseller or subdistributor that is party
to a Starcom Distribution Agreement.

 

1.24.“Systat Customer” means a Starcom Customer or any other customer that is
party to a Systat Customer Contract or a Starcom Customer Contract that is
assigned to, and assumed by, Inpixon in accordance with the terms set forth
herein, or that licenses or purchases the Products from a Systat Subdistributor.

 

1.25.“Systat Customer Contracts” means customer contracts in effect on the
Effective Date, to which any of the Systat Parties and a Systat Customer or
Starcom and a Systat Customer are a party, covering the licensing and use of the
Products.

 

1.26.“Systat Disclosure Schedules” means the schedules attached to this
Agreement delivered by the Systat Parties prior to the execution and delivery of
this Agreement.

 

1.27.“Systat Distribution Agreement(s)” means all Starcom Distribution
Agreement(s) and any other reseller, development and distribution contracts in
effect on the Effective Date, to which each of a Systat Party and a Systat
Subdistributor or Starcom are a party, covering the resale, distribution and
sale of the Products.

 

1.28.“Systat Intellectual Property” means the Intellectual Property used or held
for use by the Systat Parties in connection with the Assets as of the Closing
Date, including, without limitation, the Software, the Systat Proprietary
Technology, the Systat Trademarks, the Systat Websites and all other
Intellectual Property set forth on Schedule 1.28 hereto.

 

1.29.“Systat Customer Service Numbers” means the phone numbers set forth on
Schedule 1.29.



1.30.“Systat Proprietary Technology” means all proprietary data formulae,
including proprietary software algorithms for all of the statistical analysis
methods embodied in the Products  and algorithmic processes and proprietary data
flow diagrams for all of the statistical analysis methods embodied in the
Products.

 

1.31.“Systat SigmaPlot Agreements” means all agreements in effect as of the
Effective Date pursuant to which Cranes has granted Systat with the right to
license, distribute, develop, manufacture or exploit the Software set forth on
Schedule 1.16 owned by Cranes (“SigmaPlot Software”), in anyway, including but
not limited to the agreements set forth on Schedule 1.31.

 



4

 

 

1.32.“Systat Subdistributor” means a reseller or subdistributor that is party to
a Systat Distribution Agreement that is assigned to, and assumed by, Inpixon in
accordance with the terms set forth herein.

 

1.33.“Systat Trademarks” means the Trademarks set forth on Schedule 1.33 owned
by the Systat Parties or which the Systat Parties have the right to sublicense
for use by third parties in relation to the Products.

 

1.34.“Systat Websites” means the Websites and Domain Names constituting Systat
Intellectual Property and set forth on Schedule 1.34, including, for the
avoidance of doubt, all content and data thereon or relating thereto and all
Intellectual Property incorporated therein.

 

1.35.“Tax” and “Taxes” shall mean all forms of taxation including withholding
tax or cess, duties, GST, imposts, levies, fees, charges, social security
contributions and rates imposed, levied, collected withheld or assessed as a tax
(direct or indirect) under any tax legislation by any local, municipal,
governmental, state, central or other body in India or any other state, county,
local, municipal or foreign Governmental Authority or subdivision or agency
thereof or elsewhere and any interest, additional taxation penalty, surcharge or
fine in connection therewith.

 

1.36.“Territory” means worldwide.

 

1.37.“Third Party Technology” means all Intellectual Property, including,
without limitation, software, content, tools, or other technology of any kind,
provided by the Systat Parties as part of the Products and/or Assets, including
any Intellectual Property embedded or incorporated in the Products and/or
Assets, that is not solely owned by a Systat Party as set forth on Schedule 2.7
A and Schedule 2.7(B) hereto.

 

1.38.“Transaction Documents” means this Agreement, the License Note Assignment,
the Intercreditor Agreement, the Starcom Termination Agreement and any other
Exhibits or Schedules hereto or thereto and any other documents or agreements
executed in connection herewith or therewith (other than the Software License
Form).

 

1.39.“Updates” means all enhancements, upgrades, modifications, improvements,
corrections, revisions, Error corrections, and/or new versions or releases of
the Products and/or User Documentation.

 

1.40.“User Documentation” means the current, as of the Closing Date, version of
documents that describes the function and use of the Products and including
documentation intended for distribution to licensees of the Products, including,
all materials supplied by the Systat Parties to Inpixon, whether in printed or
electronic form, via any media or mode of communication, that explain or
facilitate the use of the Products, including, without limitation, users’
manuals, release notes, specifications, requirements, customer notices,
operational manuals, instructions, training materials, flow charts, diagrams,
systems manuals, programming manuals, modification manuals, Product development
roadmaps and any derivative works created by the Systat Parties that include
product images, including screenshots of the product, images or text from Systat
Parties’ materials, as well as any notes, memoranda, or communication, created
by Systat Parties or its subdistributors in any media that describe or summarize
the Products.

 

1.41.“I/O Technology” means software that links the Software Source and any
Add-In-Module.

 



5

 

 

ARTICLE 2

LICENSE GRANT; SOFTWARE MODIFICATION RIGHTS; CUSTOMER AND DISTRIBUTION CONTRACTS

 

2.1.Term of License Grant. The licenses granted pursuant to this Article 2 and
the obligations of Inpixon arising in connection therewith shall be deemed
effective as of the Effective Date and shall continue for a term of fifteen (15)
years from the Closing Date, until terminated pursuant to the terms set forth in
Article 5 (the “License Term”).

 

2.2.License Grant. Subject to the provisions contained herein, Systat grants to
Inpixon the exclusive, fully transferable, royalty-free license in the Territory
for the License Term to:

 

(a) Market, promote, distribute, sell, import, export, and sublicense the
Products and User Documentation, including any modified versions thereof, and
identify itself as the licensor and provider of the Products and User
Documentation. Inpixon shall distribute the Products pursuant to a sublicense
agreement, either included with the Products or otherwise, that is substantially
similar to the license the Systat Parties are using as of the Effective Date
with respect to granting licenses to the Products to customers, in substantially
the form included as Exhibit A hereto, including any mutually agreed upon
modifications thereto (the “Software License Form”).

 

(b) Integrate, incorporate and otherwise bundle any or all of the Products with
other Inpixon or third party products licensed, distributed or sold by Inpixon,
and market and sublicense the Products and Systat Intellectual Property as
integrated, incorporated, or bundled with such other Inpixon or third party
products.

 

(c) Provide Customer Maintenance to Inpixon Customers, Inpixon Subdistributors,
Systat Customers, and Systat Subdistributors.

 

(d) Provide Updates to the Products and User Documentation in connection with
Customer Maintenance.

 

(e) Use the Products, Systat Intellectual Property and User Documentation for
its own internal purposes including demonstration testing, promotion and
evaluation.

 

(f) Duplicate copies of the Products and User Documentation for the uses set
forth in this Agreement, provided that each such copy shall include an
appropriate copyright notice. All such duplication shall be the responsibility
of Inpixon.

 

(g) Sublicense the Products, Systat Intellectual Property and User
Documentation, including the right to provide any associated Customer
Maintenance, to third parties, including without limitation any of Inpixon’s
direct or indirect subsidiaries, affiliates or related parties, and/or any
resellers, distributors, industry solution providers, or product integrators,
who may in turn further sublicense and/or use the Products or any copies of the
Products, and provide Customer Maintenance in each case pursuant to agreements
in such form as Inpixon shall determine to be appropriate in its sole and
absolute discretion.

 



6

 

 

2.3.Software Modifications.

 

(a) Systat hereby grants Inpixon an exclusive, fully transferable, royalty-free
license in the Territory for the License Term, to use the Software Source in
order to create derivative works and improvements and make modifications,
enhancements, changes, or corrections to the Software, Systat Intellectual
Property and Software Source (collectively, “Software Modifications”), in each
case as determined necessary or appropriate by Inpixon in its sole discretion.
The foregoing right and license shall include the right for any of Inpixon’s
direct or indirect subsidiaries, affiliates or related parties to create
Software Modifications, and for Inpixon to enter into agreements with
third-party commercial software vendors or third-party software consultants
Inpixon deems necessary for new product innovations. Inpixon shall have the
right to use and exploit the Software Modifications as determined in Inpixon’s
sole discretion, including in connection with the Products, or Inpixon or third
party products licensed, distributed, or sold by Inpixon.

 

(b) Subject to the Systat Parties’ retained rights in the Software, Software
Source and Systat Intellectual Property, as set forth in Section 2.16, Inpixon
shall solely and exclusively own all right, title and interest in and to the
Software Modifications and the Source Code associated with any Software
Modifications. To the extent that, by operation of law, any rights in any
applicable Software Modifications are deemed to vest in the Systat Parties, each
of the Systat Parties hereby agrees to assign and hereby assigns to Inpixon all
of its right, title and interest in and to each such Software Modification and
all Intellectual Property embodied in each such Software Modification. To the
extent that, by operation of law, the foregoing assignment and agreement to
assign is not effective with respect to any rights of the Systat Parties, each
of the Systat Parties hereby agrees to grant and hereby grants to Inpixon a
royalty-free, fully paid-up, exclusive (even as to the Systat Parties),
perpetual, irrevocable, worldwide right and license to exploit any and all of
each applicable Systat Party’s rights in each such Software Modification, and
each of the Systat Parties agrees not to assert against Inpixon or those taking
under its authority any inalienable rights it has or may come to have in any
such Software Modification. Upon the request of Inpixon, the Systat Parties
shall promptly take such reasonable further actions, including execution and
delivery of all appropriate instruments of conveyance, as may be necessary to
assist Inpixon to prosecute, register, perfect, record or enforce its rights in
any Software Modifications. In addition, Inpixon shall retain sole and exclusive
ownership, and all right, title, and interest, both legal and equitable, in and
to the Add-In-Module and I/O Technology.

 

(c) At its option and in its sole and absolute discretion, any time during the
License Term or upon termination of this Agreement in accordance with the
provisions of Article 7, Inpixon may offer the Systat Parties a non-exclusive
license to use, market, and distribute the Software (subject to Inpixon’s
exclusive rights hereunder) with the Software Modifications owned by Inpixon
upon such terms and conditions as the Parties may agree.

 

2.4.Acceptance Testing. On or promptly following the Effective Date, the Systat
Parties shall deliver to Inpixon, in the form and format as shall be agreed to
by the Parties, copies of the Products and all related Software Source and User
Documentation. The Systat Parties acknowledge that the Products and Software
Source will be subject to acceptance testing by Inpixon in accordance with the
procedures set forth in this Section 2.4. Following delivery of the Products,
and all related Software Source and User Documentation, Inpixon shall have a
period of up to ten (10) business days to review the Products and Software
Source to ensure they conform to the User Documentation. If the Products and/or
Software Source fails to conform to the User Documentation in any material
respect, as determined by Inpixon in its reasonable discretion, Inpixon will
furnish the Systat Parties with a reasonably detailed report that identifies the
specific defects in the Products and/or Software Source (a “Defect Report”),
and, if applicable, the modifications to the Products and/or Software Source
that need to be made in order for the Products and/or Software Source to conform
to the User Documentation. Upon receipt of a Defect Report, the Systat Parties
shall have ten (10) business days to modify the Products and/or Software Source
in accordance with the Defect Report and re-submit the Products and/or Software
Source to Inpixon for review in accordance with the terms of this Section 2.4.
The foregoing procedure will repeat until Inpixon finally accepts or finally
rejects the Products and/or Software Source. If the Systat Parties are unable to
remedy the relevant defect(s) after three attempts, Inpixon may, upon written
notice to the Systat Parties, immediately terminate this Agreement in its
entirety, in which event Systat Parties shall refund to Inpixon all
consideration, if any, paid to the Systat Parties by Inpixon prior to the date
of termination and all rights with regard to the Products that may have been
granted or transferred pursuant to this Agreement shall automatically revert to
the respective Systat Parties, which shall be Inpixon’s sole remedy and Systat
Parties’ sole liability in any such case.

 



7

 

 

2.5.Inpixon Obligations. In connection with the rights granted by Systat to
Inpixon pursuant to Section 2.2, above, throughout the License Term, Inpixon
shall:

 

(a) be responsible for marketing and licensing the Products and User
Documentation;

 

(b) be responsible for duplicating and manufacturing the Products and User
Documentation and for all costs associated with such responsibilities. Inpixon
shall also be responsible for shipping the Products to Inpixon’s customers and
for all costs associated with such responsibilities;

 

(c) have the right to determine the packaging and the pricing of the Products;
and

 

(d) provide direct technical support and Customer Maintenance to all Inpixon
Customers, Inpixon Subdistributors, Systat Customers, and Systat
Subdistributors. All Customer Maintenance with respect to those Systat Customer
Contracts assumed by Inpixon in accordance with Section 2.12 of this Agreement
shall be provided by Inpixon; provided, that, if Inpixon is unable to provide
such Customer Maintenance due to restrictions or requirements of applicable laws
and regulations in the Territory, or for other reasons as determined by Inpixon
in its sole discretion, Systat shall continue to provide such Customer
Maintenance for the remaining term of the applicable Systat Customer Contract,
and in such event, notwithstanding the exclusive nature of the licenses granted
hereunder, Systat shall have the right to use the Products, User Documentation,
Software Source and Systat Intellectual Property solely for purposes of
providing such Customer Maintenance as required pursuant to the applicable
Systat Customer Contract. The Systat Parties shall be required to provide such
Customer Maintenance unless the Systat Parties are unable to provide such
Customer Maintenance solely due to restrictions or requirement of applicable
laws or regulations in the Territory, or because the technology personnel
required to perform such Customer Maintenance are no longer employed or engaged
by the Systat Parties. If neither Inpixon nor the Systat Parties are able to
provide Customer Maintenance in connection with an applicable Systat Customer
Contract, the Systat Parties shall be responsible for refunding to the
applicable Systat Customer all amounts paid by the applicable Systat Customer
with respect to Customer Maintenance, or such other amounts as may be required
to compensate the Systat Customer in accordance with the applicable Systat
Customer Contract.

 

2.6.Trademark License. Systat hereby grants to Inpixon an exclusive,
non-transferable, sublicenseable, royalty free, license in the Territory for the
License Term, to use and sublicense the Systat Trademarks for all purposes
related to Inpixon’s exercise of its rights and performance of its obligations
pursuant to this Agreement, including to market, advertise and distribute the
Products and any Software Modifications relating thereto. If Inpixon applies the
Systat Trademarks to the Products, User Documentation or other materials which
were not created entirely by any of the Systat Parties, such Software User
Documentation or other materials shall conform to reasonable quality standards,
if any, that are provided to Inpixon by the Systat Parties during the License
Term. Such quality standards shall be no more stringent than the quality
standards applicable to Systat’s use of the Systat Trademarks in connection with
the Products in the Territory prior to the Effective Date. If Inpixon’s use of
the Systat Trademarks does not meet such quality standards, Systat may require
that Inpixon remove the Systat Trademarks from the applicable Products, User
Documentation or other materials, provided, that the foregoing shall not be
deemed to limit Inpixon’s rights set forth in Sections 2.2 and 2.3, and Inpixon
shall have the right to use Inpixon’s own Trademarks in connection with the
applicable Products and User Documentation. All goodwill associated with
Inpixon’s use of the Systat Trademarks shall inure to the benefit of Systat.
Notwithstanding the foregoing, Inpixon shall not be obligated to use the Systat
Trademarks in connection with the Products, User Documentation and/or Software
Modifications, and Inpixon shall have the right to use its own branding in
connection therewith in its sole discretion.

 



8

 

 

2.7.Third Party Technology. The rights set forth in Section 2.3 above do not
apply to the Third Party Technology. Schedule 2.7(A) sets forth a complete and
accurate list of all applicable Third Party Technology which the Systat Parties
shall have responsibility for licensing and maintaining throughout the Term (the
“Systat Third Party Technology”), and the Systat Parties represent, warrant that
they have, and covenant that they will maintain throughout the License Term, all
necessary rights and licenses in and to the Systat Third Party Technology as
necessary to grant Inpixon the rights and licenses granted pursuant to this
Section 2.7 without restriction; provided, that, following the Closing Date, all
costs and expenses relating to maintaining all applicable rights in the Systat
Third Party Technology, to the extent set forth on Schedule 2.7(A), shall be the
sole and exclusive responsibility and obligation of Inpixon. With respect to the
Systat Third Party Technology, Systat hereby grants to Inpixon a non-exclusive,
royalty-free, fully paid-up, transferable license in the Territory to market,
use, sublicense, sell, demonstrate, evaluate and duplicate the Object Code
version of such Systat Third Party Technology as an integral part of, or
otherwise as necessary for Inpixon to exercise the rights granted to it
hereunder with respect to, the Products during the License Term. Systat shall
remain the contracting party with the owners or providers of the existing Systat
Third Party Technology specified in Schedule 2.7(A); provided that Inpixon shall
be responsible for paying any royalties, fees, or other compensation due to the
third-party owners or providers of the Systat Third Party Technology after the
Closing Date to the extent set forth on Schedule 2.7(A). If requested by
Inpixon, Systat shall use all commercially reasonable efforts to assist Inpixon
in renegotiating new licensing terms with the owners or providers of the Systat
Third Party Technology. Schedule 2.7(B) sets forth a complete and accurate list
of all applicable Third Party Technology which Inpixon shall have responsibility
for licensing and maintaining throughout the Term (the “Inpixon Third Party
Technology”), and all costs and expenses relating to maintaining all applicable
rights in the Inpixon Third Party Technology shall be the sole and exclusive
responsibility and obligation of Inpixon; provided, that the Systat Parties
shall continue to license and maintain the Inpixon Third Party Technology until
such time that Inpixon notifies the Systat Parties that the Systat Parties may
discontinue such licensing and maintenance of the Inpixon Third Party
Technology. The Systat Parties shall provide such support and assistance as may
be requested by Inpixon to facilitate the transition of the licensing and
maintenance of the Inpixon Third Party Technology to Inpixon. Nothing in this
paragraph shall preclude Inpixon from adding additional third party Intellectual
Property to the Software so long as Inpixon contracts and pays for such third
party Intellectual Property.

 

2.8.Management and Control of Systat Websites and Systat Customer Service
Numbers.

 

a.Promptly following the Closing Date, Systat Parties shall transfer control and
management of the Systat Websites to Inpixon, and, throughout the License Term,
Inpixon or its authorized representatives shall solely control and manage the
Systat Websites, including hosting the Systat Websites and taking responsibility
for all back end and front end administrative control and management of the
Systat Websites, at Inpixon’s own expense; provided, that Systat Parties shall
continue to host, or cause to be hosted, the Systat Websites until such time
that the Systat Parties have transferred full control of the Systat Websites to
Inpixon in accordance with this Section 2.8, and Systat shall provide such other
support to Inpixon with respect to the Systat Websites as may be requested by
Inpixon throughout the License Term. Promptly following the Effective Date, the
Systat Parties shall add, or cause to be added, Inpixon, or its designated
representatives, as the sole administrator(s) of each Domain Name associated
with the Systat Websites as of the Closing Date. Systat acknowledges and agrees
that as of the Closing Date and through the License Term, Inpixon shall be
responsible for maintaining the registration of the applicable Domain Names in
full force and effect with the current registrar of the applicable Domain Names,
at Inpixon’s own expense.

 



9

 

 

b.In addition to the Systat Websites, promptly following the Closing Date,
Systat shall transfer control and management of the Systat Customer Service
Numbers to Inpixon and, throughout the License Term, Inpixon or its authorized
representatives shall solely maintain and operate the Systat Customer Service
Numbers at Inpixon’s own expense; provided that Systat shall provide such
support to Inpixon with respect to the Systat Customer Service Numbers as may be
requested by Inpixon throughout the License Term.

 

c.Following the Effective Date, Systat shall reasonably cooperate with Inpixon
in technical and other preparations as necessary for the commencement of
transferring control and management of the Systat Websites and Systat Customer
Service Numbers to Inpixon, and, shall take such actions and furnish and execute
such additional documents and information as Inpixon may require to effectuate
and establish Inpixon’s control and management of the Systat Websites and Systat
Customer Service Numbers no later than the Closing Date. In connection with the
transfer and transition of the Systat Websites and Systat Customer Services
Numbers to Inpixon, Systat shall ensure that access to the Systat Websites and
Systat Customer Service Numbers shall be uninterrupted, and Systat shall take
such measures as necessary to ensure that such transfer and transition does not
negatively impact any services provided to Systat Customers and Systat
Subdistributors. Following the Closing Date, Systat shall not take any action
with respect to the Systat Websites or Systat Customer Service Numbers, except
as permitted hereunder or otherwise pursuant to the written request of, or
authorization from, Inpixon.

 

2.9.Use of Equipment. On or prior to the Closing Date, and for a period of six
(6) months thereafter or such later term as the Parties may agree, the Systat
Parties shall provide the Equipment to Inpixon at no additional charge to
Inpixon, and Inpixon shall be entitled to use the Equipment as it determines
necessary to exercise the rights granted to it hereunder. Inpixon shall at all
times when the Equipment is in its custody, be responsible for the safe custody
thereof and shall also be responsible for keeping and maintaining all such
Equipment in a good condition, subject to ordinary wear and tear. Except as
otherwise agreed to by the Parties in writing, all Equipment shall remain the
property of the Systat Parties or its applicable third party providers.

 

2.10.Exclusivity Obligations; No Use by Systat Parties. Each of the Systat
Parties acknowledges, agrees and covenants that the licenses granted pursuant to
Sections 2.2 and 2.3 are exclusive even as to the Systat Parties, and during the
License Term, except as permitted in Section 2.5(d) herein, none of the Systat
Parties, including any direct or indirect subsidiaries, affiliates or related
parties, will, directly or indirectly, on its own behalf or with respect to any
third party, use, modify, enhance, distribute, market, sell, license, assign,
transfer, commercialize or exploit in any manner the Products, Systat
Intellectual Property or Software Source in the Territory. A violation of the
restrictions set forth in this Section 2.10 shall constitute a material breach
of this Agreement by the Systat Parties.

 



10

 

 

2.11.Customer Revenue. The Systat Parties agree that Inpixon is entitled to, and
the Systat Parties will deliver to Inpixon within ten days following the Systat
Parties’ receipt of, any Customer Maintenance revenue, new license fees, or
license renewal fees, received by any of the Systat Parties that are paid after
the Effective Date in connection with the Systat Customer Contracts and/or
Systat Distribution Agreements assigned to and assumed by Inpixon pursuant to
this Agreement (collectively, “Inpixon Revenue”). Inpixon Revenue shall include,
without limitation, any revenue or license fees in respect of any customer
purchase order or statement of work received by any of the Systat Parties
following the Effective Date under the Systat Customer Contracts and/or Systat
Distribution Agreements assigned to and assumed by Inpixon pursuant to this
Agreement, but shall exclude revenue received or license fees with respect to
any customer purchase order or statement of work received by any of the Systat
Parties prior to the Effective Date. On or prior to the Closing Date, the Systat
Parties will deliver a list that identifies the customer, purchase order or
statement of work date, and amount payable in connection with any purchase
orders or statement of works received by the Systat Parties following the
Effective Date which shall set forth the amount of Inpixon Revenue since the
Effective Date. If Inpixon becomes aware of any Inpixon Revenue received by
Systat and not delivered by Systat to Inpixon as required hereby, then in
addition to being entitled to the fees described below in this Section 2.11,
Inpixon may also, in its discretion, exercise the Offset Right and apply the
Offset Procedure (each as defined in Section 7.2) hereof as to the amount of any
such Inpixon Revenue not delivered by Systat as required herein. Within ten (10)
business days of a request from Inpixon, Systat shall furnish to Inpixon all
bank and accounting statements as may be reasonably requested by Inpixon to
evidence and verify Inpixon Revenue received by Systat and payable to Inpixon
pursuant to this Section 2.11. In addition, upon ten (10) business days’ notice
to Systat, Inpixon shall have the right to audit Systat’s books and records to
verify the Inpixon Revenue and confirm Systat’s compliance with this Section
2.11. Such audits shall occur during regular business hours at the sole cost of
Inpixon and shall be conducted in a manner designed to limit disruption and
avoid undue disruption to Systat’s business. Systat shall render reasonable
cooperation to Inpixon as requested by Inpixon. In the event an audit reveals
that Systat failed to pay any Inpixon Revenue payable to Inpixon hereunder,
Systat shall immediately pay such Inpixon Revenue to Inpixon, and if such
underpayment was greater than five percent (5%) of the Inpixon Revenue owed to
Inpixon as of the date of the audit, Systat shall reimburse Inpixon for its
costs of conducting the audit.

 

2.12.Customer Contracts. Inpixon shall have the right, but not the obligation,
to assume all of the Systat Parties’ rights, interests, and obligations under
the Systat Customer Contracts (the “Customer Contract Assumption Right”). If
Inpixon does not exercise the Customer Contract Assumption Right, the applicable
Systat Customer Contracts shall be terminated by the Systat Parties immediately,
or as soon as contractually permitted, which termination shall be effective as
of the Closing Date, and the Systat Parties shall take such actions and furnish
and execute such additional documents and information as Inpixon may require to
effectuate the termination of all such Systat Customer Contracts.
Notwithstanding Inpixon’s exercise of the Customer Contract Assumption Right,
Inpixon shall not assume and shall not be responsible to pay, perform or
discharge any debts, liabilities or obligations of any kind, including refunds,
that arose in connection with each applicable Systat Customer Contract prior to
the Closing Date or arise following the Closing Date with respect to actions or
matters that occurred prior to the Closing Date and the Systat Parties shall be
responsible for all such obligations. Except as otherwise limited or prohibited
by the terms of an applicable Systat Customer Contract or applicable law, with
respect to each Systat Customer Contract that Inpixon elects to assume pursuant
to the Customer Contract Assumption Right, each such Systat Customer Contract
shall be deemed to be assigned to Inpixon by Systat, and assumed by Inpixon, and
Systat hereby assigns each such Systat Customer Contract and all of its rights
and obligations thereunder, and Inpixon hereby assumes each such Systat Customer
Contract and all of Systat’s rights and obligations thereunder, as of the
Closing Date, without any further action required on the part of Systat or
Inpixon.

 



11

 

 

2.13.Reseller, Development and Distribution Agreements. Inpixon shall have the
right, but not the obligation, to assume all of the Systat Parties’ rights,
interests, and obligations under the Systat Distribution Agreements (the
“Distribution Contract Assumption Right”). If Inpixon does not exercise the
Distribution Contract Assumption Right, all applicable Systat Distribution
Agreements for the Products, Software Source, User Documentation and Systat
Intellectual Property then in effect shall be terminated by the Systat Parties
immediately, or as soon as contractually permitted, which termination shall be
effective as of the Closing Date, and the Systat Parties shall take such actions
and furnish and execute such additional documents and information as Inpixon may
require to effectuate the termination of all such Systat Distribution
Agreements. Notwithstanding Inpixon’s exercise of the Distribution Contract
Assumption Right, Inpixon shall not assume and shall not be responsible to pay,
perform or discharge any debts, liabilities or obligations of any kind that
arose in connection with each applicable Systat Distribution Agreement prior to
the Closing Date or arise following the Closing Date with respect to actions or
matters that occurred prior to the Closing Date and the Systat Parties shall be
responsible for all such obligations. Except as otherwise limited or prohibited
by the terms of an applicable Systat Distribution Agreement or applicable law,
with respect to each Systat Distribution Agreement that Inpixon elects to assume
pursuant to the Distribution Contract Assumption Right, each such Systat
Distribution Agreement shall be deemed to be assigned to Inpixon by Systat, and
assumed by Inpixon, and Systat hereby assigns each such Systat Distribution
Agreement and all of its rights and obligations thereunder, and Inpixon hereby
assumes each such Systat Distribution Agreement and all of Systat’s rights and
obligations thereunder, as of the Closing Date, without any further action
required on the part of Systat or Inpixon. Notwithstanding the foregoing, the
Systat SigmaPlot Agreements shall continue to remain in full force and effect at
all times during the License Term, subject however to the condition that such
provision(s) are not in variance with the provisions of this Agreement; and in
case, if there exist any such conflicting provision(s), such provision(s) shall
be deemed to have been amended and modified, so as to align to them with the
understanding provided under this Agreement without any requirement of executing
any amendment agreement to the Systat SigmaPlot Agreements.

 

2.14.Delayed Assignment and Assumption of Agreements. If and to the extent that
the valid and complete transfer or assignment to, or assumption by, Inpixon of
any the of Systat Customer Contracts or Systat Distributor Agreements requires
any notifications, approvals or other acts or documentation that have not been
obtained or completed by the Closing Date then, unless the Parties mutually
agree otherwise, the transfer or assignment to Inpixon of the applicable Systat
Customer Contracts and/or Systat Distributor Agreements, as the case may be,
shall be automatically deemed deferred and any such purported transfer,
assignment or assumption shall be null and void until such time as all
applicable notifications, approvals or other acts or documentation have been
obtained or completed; provided, however, that Inpixon shall be entitled to a
delayed assignment fee equal to 5% of the value of the anticipated revenue to be
derived from the applicable Systat Customer Contract or Systat Distributor
Agreement per each month for which such assignment is not effective due to the
failure to obtain any required notification, approval or other acts or
documentation, to the extent that the same is attributable to any of the Systat
Parties and not due to Inpixon. If any transfer or assignment of any Systat
Customer Contracts and/or Systat Distributor Agreements intended to be
transferred, assigned or assumed hereunder, as the case may be, is not
consummated on or prior to the Closing Date then, insofar as reasonably possible
and subject to applicable law, the Systat Parties shall be responsible for
performing all applicable obligations under the applicable Systat Customer
Contracts and/or Systat Distributor Agreements on behalf of, and for the benefit
of, Inpixon. The Systat Parties shall perform all such obligations in the
ordinary course of business in accordance with past practice, and shall take
such other actions as may be reasonably requested by Inpixon, in order to place
Inpixon in a substantially similar position as if such Systat Customer Contracts
and/or Systat Distributor Agreements had been transferred, assigned or assumed
as of the Closing Date.

 



12

 

 

2.15.Maintenance and Enforcement of Systat Intellectual Property. The Systat
Parties, at their sole cost and expense, shall file, prosecute, and maintain all
IP Registrations at all times throughout the License Term and shall provide to
Inpixon on a quarterly basis, or otherwise upon Inpixon’s request, all
documentation and updates, if any, regarding the status of the IP Registrations,
and any action taken by the Systat Parties’ in connection therewith, during the
immediately prior quarter. However, in the event that the Systat Parties elect
not to, or fail to, file, prosecute or maintain any of the IP Registrations,
Inpixon may elect to continue prosecution or maintenance of the applicable IP
Registration, at the Systat Parties’ sole cost and expense, and any amounts
expended by Inpixon in connection therewith shall be reimbursed to Inpixon by
the Systat Parties. The Systat Parties shall provide such assistance to Inpixon
as may be requested by Inpixon in order for Inpixon to take responsibility for
prosecuting and maintaining the applicable IP Registrations. However, in the
event the Systat Parties are unable or unwilling to provide such assistance,
each of the Systat Parties hereby irrevocably designates and appoints Inpixon
and its duly authorized officers and agents as such Systat Party’s agent and
attorney-in-fact, to act for and on such Systat Party’s behalf solely to execute
and file any such application or other document and do all other lawfully
permitted acts to further the prosecution and maintenance of the IP
Registrations with the same legal force and effect as if the applicable Systat
Party had executed them. The Systat Parties agree that this power of attorney is
coupled with an interest. The Parties further agree that such Power of Attorney
shall automatically terminate upon the expiry or termination of this Agreement.
In the event of infringement of any rights in the Systat Intellectual Property,
the Parties shall confer to determine the best way to abate the infringement;
provided, that if requested by Inpixon, the Systat Parties shall undertake
enforcement of the Systat Intellectual Property, at the Systat Parties’ sole
cost and expense. If requested by the Systat Parties, Inpixon agrees to join any
litigation initiated by the Systat Parties relating to infringement of the
Systat Intellectual Property, at the Systat Parties’ sole cost and expense, and
agrees to submit to the personal jurisdiction of the relevant courts.

 

2.16.Retention of Rights. Except for the rights and licenses granted to Inpixon
under this Section 2, and subject to Article 4, the Systat Parties retain all
right, title, and interest in and to the Products, Software Source, and User
Documentation, and Inpixon will have no other right, title or interest therein,
whether express or implied.

 

ARTICLE 3

CONSIDERATION

 

3.1.Consideration and Assignment. In consideration of the rights granted by
Systat to Inpixon pursuant to this Agreement, Inpixon shall deliver the
following consideration to Systat (the “Total Consideration”):

 

(a) Two Million Two Hundred Thousand Dollars (USD $2,200,000 Million) in cash
(the “Cash Consideration”) payable by wire transfer of immediately available
funds to an account to be designated by Systat on or before the Closing Date.

 

(b) An assignment of a portion of that certain promissory note held by Inpixon
and payable to Inpixon by Sysorex, Inc. (“Sysorex”), for up to an aggregate
principal amount of Six Million Three Hundred Thousand Dollars (USD $6,300,000)
(the “Note”), including the underlying rights and obligations of Inpixon under
the Note, in accordance with the terms and conditions of the assignment
agreement in substantially the form attached hereto as Exhibit B (“License Note
Assignment”) and the intercreditor agreement in substantially the form attached
hereto as Exhibit C (the “Intercreditor Agreement”) as follows:

 

(i)$3.0 million on the Closing Date;

 

(ii)$1.3 million on the three month anniversary of the Closing Date;

 

(iii)$1.0 million on the six month anniversary of the Closing Date; and

 

(iv)$1.0 million on the nine month anniversary of the Closing Date.

 



13

 

 

3.2Adequacy of Consideration. The Parties hereby agree that the Total
Consideration represents adequate consideration and that no additional
consideration shall be paid by Inpixon to Systat or any of the Systat Parties
for the licenses and rights granted to Inpixon pursuant to this Agreement.

 

ARTICLE 4

PURCHASE OPTION

 

4.1Purchase Option. The Systat Parties hereby grant to Inpixon an option to
purchase all of the Systat Parties’ right, title and interest in and to the
Assets (the “Purchase Option”) for consideration consisting of an assignment of
an additional portion of the Note in an aggregate principal amount of One
Million Dollars (USD $1,000,000) (the “Option Purchase Price”), including the
underlying rights and obligations of Inpixon under the Note, subject to the
provisions of Section 4.3(b) of this Agreement.

 

4.2Option Term. Unless otherwise terminated pursuant to Section 5 hereof,
Inpixon’s right to exercise the Purchase Option shall commence on the Closing
Date and shall expire on the five 5 year anniversary of the Closing Date (the
“Option Term”).

 

4.3Exercise of Purchase Option. Inpixon shall exercise the Purchase Option on or
prior to the end of the Option Term by tendering to the Systat Parties the
following:

 

(a) a written notice of Inpixon’s election to exercise the Purchase Option:

 

(b) within thirty (30) days following the exercise of the Purchase Option, a
duly executed Asset Purchase Agreement and Bill of Sale (the “Asset Purchase
Agreement”) which shall provide for (i) the payment of the Option Purchase
Price, by delivery of a duly executed assignment of the Note, on terms and
conditions that are substantially similar to the terms and conditions of the
License Note Assignment (the “Asset Note Assignment”), or in the event that the
Systat Parties cannot accept the Asset Note Assignment as consideration for the
purchase of the Assets due to legal or other regulatory restrictions, in cash by
wire transfer of immediately available funds to such account(s) that may be
designated by the Systat Parties, provided, however, that the Option Purchase
Price shall only be satisfied in cash for such portion of the Assets that may
not be accepted by the Asset Note Assignment due to legal or regulatory
restrictions and (ii) such other customary terms and conditions as the Parties
shall determine to be necessary or advisable for a transaction of this nature
and agreed by the Parties.

 

(c) For the avoidance of doubt, the transfer of the Assets upon exercise of the
Purchase Option will be governed by the Asset Purchase Agreement.

 

4.4Purchase Option Termination. In accordance with Section 5.2 herein, upon
termination of this Agreement, the Purchase Option shall lapse.

 

ARTICLE 5

Termination

 

5.1This Agreement may be terminated as follows:

 

(a) by mutual written consent of Systat and Inpixon;

 



14

 

 

(b) by Systat, if Inpixon fails to deliver the Total Consideration in accordance
with Section 3.1 of this Agreement, and such failure shall not have been cured
within ninety (90) days after written notice thereof shall have been received by
Inpixon;

 

(c) by Inpixon if Systat commits a breach of any provision of the Transaction
Documents and such breach shall not have been cured within thirty (30) days
after written notice thereof shall have been received by Systat and

 

(d) by Inpixon, any time prior to the Closing Date, if it is not satisfied,
acting reasonably, with the results of the due diligence review and
investigation of the Systat Parties, in its sole and absolute discretion.

 

5.2Upon termination of this Agreement, this Agreement shall thereafter become
void and there shall be no obligation on the part of Systat or Inpixon, except
that each Party shall continue to be responsible for the obligations set forth
in this Section 5.2, Section 5.3, Section 7 and Section 9 hereof.

 

5.3In addition to the terms set forth in Section 5.2, above, and not by way of
limitation, upon termination or expiration of this Agreement:

 

(a) Systat shall have the right, but not the obligation, to assume all customer,
reseller and subdistributor contracts entered into or performed by Inpixon, with
Inpixon Customers or Inpixon Subdistributors, and/or Systat Customers or Systat
Subdistributors that are party to Systat Customer Contracts or Systat
Subdistributor Agreements, as applicable, that were assigned to and assumed by
Inpixon hereunder and that remain in effect as of the termination of this
Agreement (collectively, the “Inpixon Contracts”), for the license, distribution
and marketing of the Products during the License Term that are in effect as of
the applicable termination or expiration date (the “Inpixon Contract Assumption
Right”). Notwithstanding the foregoing, Inpixon Contracts shall not be deemed to
include any customer, reseller and/or subdistributor contracts pursuant to which
Inpixon licensed, sold, or granted rights with respect to any (i) Software
Modifications, or (ii) any Inpixon or third party products that are integrated,
incorporated or bundled with the Products (collectively “Excluded Inpixon
Contracts”). If Systat does not exercise the Inpixon Contract Assumption Right,
Inpixon shall retain the rights to license, use and distribute the Products,
Software Source, Systat Intellectual Property and User Documentation granted
pursuant to this Agreement on a non-exclusive basis, as necessary, to provide
support to the applicable Inpixon Customers, Inpixon Subdistributors, Systat
Customers and/or Systat Subdistributors (the “Inpixon Contract Support Right”).
Inpixon shall retain the Inpixon Contract Support Right with respect to each
applicable Inpixon Contract through the end of the applicable maintenance,
warranty or other term set forth in such Inpixon Contract (the “Inpixon Contract
Maintenance Term”). For purposes of this section, the Inpixon Contract
Maintenance Term shall be extended to include the time during which any dispute
exists between Inpixon and any Inpixon Customers, Inpixon Subdistributors,
Systat Customers and/or Systat Subdistributors concerning the Products, or
Inpixon’s obligations to provide support or warranty relief for the Products.
The Parties shall work together within thirty (30) business days from the date
of termination of this Agreement to develop a transition plan. As part of this
transition plan, Systat shall notify Inpixon whether it wishes to assume
Customer Maintenance and technical support. If Systat does not notify Inpixon
that it will assume Customer Maintenance and technical support, Inpixon shall
provide Customer Maintenance through the Inpixon Contract Maintenance Term and
shall notify the parties to the applicable Inpixon Contracts of termination such
Inpixon Contracts in accordance with their terms and continue to provide support
to applicable Inpixon Customers, Inpixon Subdistributors, Systat Customers
and/or Systat Subdistributors for a minimum of thirty (30) days from the date of
Inpixon’s delivery of a notice of termination with respect to each applicable
Inpixon Contract.

 



15

 

 

(b) Subject to Section 5.3(c), upon termination or expiration of the Inpixon
Contract Maintenance Terms for all of the Inpixon Contracts, Inpixon shall
return to Systat all copies of the Products, Software Source and User
Documentation in the possession of Inpixon, but excluding any Software Source
Modification developed and owned by Inpixon in accordance with the terms of this
Agreement.

 

(c) Notwithstanding anything to the contrary in Section 5.3(a) and/or 5.3(b),
the Systat Parties acknowledge and agree that following any expiration or
termination of this Agreement, (i) the Systat Parties shall not have any rights
with respect to the Excluded Inpixon Contracts, and Inpixon shall have the right
to continue to exercise its rights and perform its obligations pursuant to the
Excluded Inpixon Contracts, and (ii) Inpixon may require use of the Products,
Software Source and User Documentation for purposes of using and exploiting the
Software Modifications and any Inpixon products integrated, incorporated, and/or
bundled with the Products and/or Software Source. Therefore, the Systat Parties
will grant, and hereby grant to Inpixon, under all of the Systat Parties’ rights
therein, a nonexclusive, royalty-free, fully paid-up, perpetual, irrevocable,
worldwide license to: (1) reproduce, create derivative works of, distribute,
publicly perform, publicly display, digitally transmit, and otherwise use the
Products, Software Source and User Documentation; (2) use, make, have made,
sell, offer to sell, import, and otherwise exploit any product or service based
on, embodying, incorporating or derived from the Products, Software Source and
User Documentation; (3) exercise any and all other present or future rights in
the Products, Software Source and User Documentation, in each case solely as
reasonably necessary or required for Inpixon to (A) exercise its rights and
perform its obligations pursuant to the Excluded Inpixon Contracts, (B) use and
exploit the Software Modifications, including, without limitation, further
developing the Software Modifications or creating improvements to the Software
Modifications, and (C) use and exploit any Inpixon products integrated,
incorporated, and/or bundled with the Products and/or Software Source. In
addition, Inpixon shall have a non-exclusive right and license to use the Systat
Trademarks in connection with the rights granted pursuant to this Section
5.3(c), provided, that Inpixon shall not be obligated to use the Systat
Trademarks and may use its own branding in connection with the Products,
Software Modifications and User Documentation.

 

ARTICLE 6

Representations and Warranties

 

6.1Representations and Warranties of the Systat Parties. Each of the Systat
Parties, represent and warrant to Inpixon, on a joint and several basis with the
understanding and intent that Inpixon will rely on such representations and
warranties upon entering into the Transaction Documents and in concluding the
transactions contemplated hereby and thereby, that:

 

(a) Organization and Qualification. Each of the Systat Parties is organized,
validly existing and in good standing under the laws of each of the
jurisdictions in which the Systat Parties are qualified to do business and has
not been discontinued or dissolved under such laws. Except as set forth on
Section 6.1(a) of the Systat Disclosure Schedules, no steps or proceedings have
been taken to authorize or require such discontinuance or dissolution or the
bankruptcy, insolvency, liquidation or winding up of the Systat Parties. Each of
the Systat Parties has the corporate power and capacity to own, operate or lease
the properties and assets now owned, operated or leased by it and to carry on
its business as it has been and is currently conducted. Section 6.1(a) of the
Systat Disclosure Schedules sets forth each jurisdiction in which the Systat
Parties are licensed or registered to carry on business, and the Systat Parties
are duly licensed or registered to carry on business and have submitted all
notices or returns of corporate information and other filings required by law to
be submitted by it to any governmental authority in each jurisdiction in which
the properties owned or leased by it or the operation of its business as
currently conducted makes such licensing or registration necessary, other than
where such failure would not have a Material Adverse Effect. All corporate
actions taken by the Systat Parties in connection with this Agreement and the
other Transaction Documents shall be duly authorized on or before the Closing
Date. The Systat Parties have all requisite corporate power and authority to
execute and deliver this Agreement and the other Transaction Documents and to
perform each of their respective obligations under the Transaction Documents.
The Transaction Documents constitute valid and binding agreements of the Systat
Parties enforceable against them in accordance with their terms.

 



16

 

 

(b) Systat Intellectual Property.

 

(i) As of the date of this Agreement and as of the Closing Date, all required
filings and fees related to the Systat Intellectual Property have been and will
be timely filed with and paid to the relevant Governmental Authorities and
authorized registrars, and all required registrations applicable to the Systat
Intellectual Property (“IP Registrations”) are valid, enforceable and in good
standing. The Systat Parties have provided Inpixon with or made available to
Inpixon true and complete copies of assignments, file histories, documents,
certificates, examiner’s reports, office actions, correspondence and other
materials related to the Systat Intellectual Property. The Systat Intellectual
Property is used exclusively in the business of the Systat Parties which is
legally and beneficially owned by Systat Parties. The Systat Intellectual
Property is not held jointly with any other Person. The Systat Intellectual
Property is valid, subsisting and enforceable and nothing has been done or
omitted to be done by which it may cease to be valid and enforceable. The Systat
Parties have not created any equity, lien or other adverse interest over any of
the Systat Intellectual Property nor have agreed to grant an option right,
license, sub-license, or other adverse right over any of it to any other Person
and are not obliged to do the same. None of the Systat Intellectual Property
being licensed in this Agreement is subject to any kind of restriction or right
of termination.

 

(ii) Section 6.1(b)(ii) of the Systat Disclosure Schedules lists all licenses,
sublicenses, consent to use agreements, settlements, coexistence agreements,
covenants not to sue, permissions and other contracts (including any right to
receive or obligation to pay royalties or any other consideration), whether
written or oral, relating to the Products and Assets to which the Systat Parties
are a party, beneficiary or otherwise bound (“IP Agreements”), but in all cases
excluding (1) confidentiality and intellectual property assignment agreements
with employees, and (2) non-disclosure agreements. The Systat Parties have
provided Inpixon with or made available to Inpixon true and complete copies of
all the IP Agreements required to be disclosed in Section 6.1(b)(ii) of the
Systat Disclosure Schedules, including all modifications, amendments and
supplements thereto and waivers thereunder. Each IP Agreement is valid and
binding on the Systat Parties in accordance with its terms and is in full force
and effect. Neither the Systat Parties nor, to the Systat Parties’ knowledge, is
any other party thereto in material breach of or material default under (or is
alleged to be in material breach of or material default under) or has provided
or received any notice of material breach or material default of or any
intention to terminate or modify any IP Agreement, except such terminations or
modification as may be required in accordance with the terms of this Agreement,
in each case as specifically set for on Section 6.1(b)(ii) of the Systat
Disclosure Schedules.

 

(iii) The Systat Parties are the sole and exclusive legal and beneficial, and
with respect to the IP Registrations, registered, owner of all right, title and
interest in and to the Products and Assets, and have the valid right to use the
Products and Assets in the conduct of their current operations.

 



17

 

 

(iv) The consummation of the transactions contemplated by the Transaction
Documents shall not result in the loss or impairment of or payment of any
additional amounts with respect to, nor require the consent of any other Person.

 

(v) The distribution, sale and use of the Products and Assets by the Systat
Parties have not infringed, misappropriated, diluted or otherwise violated, and
do not infringe, dilute, misappropriate or otherwise violate the Intellectual
Property or other rights of any Person. The use and exploitation by Inpixon of
the Products and Assets as permitted hereunder, will not infringe, dilute,
misappropriate or otherwise violate the Intellectual Property or other rights of
any Person. No Person has infringed, misappropriated, diluted or otherwise
violated, or is currently infringing, misappropriating, diluting or otherwise
violating, any Systat Intellectual Property.

 

(vi) There are no Actions (including any oppositions, expungement proceedings,
interferences or re-examinations) settled, pending or threatened (including in
the form of offers to obtain a license): (1) alleging any infringement,
misappropriation, dilution or violation of the Intellectual Property of any
Person by the Systat Parties; or (2) challenging the validity, enforceability,
registrability or ownership of the Systat Intellectual Property or the Systat
Parties’ rights with respect to the Systat Intellectual Property.

 

(vii) The Systat Parties have no obligation to compensate any Person for the use
of the Products or Assets.

 

(viii) Section 6.1(b)(viii) of the Systat Disclosure Schedules sets forth all
Open Source Software that is included in or integrated with (including as a
programming dependency) the Products. No Open Source Software is incorporated
(either directly by the Systat Parties, or indirectly, by the incorporation of
Third Party Technology that itself incorporates Open Source Software) into or
distributed with any of the Products: (1) in a manner that would grant or
purport to grant to any Person any rights to or immunities under any of the
Products, or (2) under any license requiring the Systat Parties to disclose or
distribute the Source Code of any of the Products. The Systat Parties are in
compliance with the terms of all licenses applicable to the Open Source Software
used by the Systat Parties in connection with the Products, including all
copyright notice and attribution requirements.

 

(c) Brokers and Finders. The Systat Parties have not incurred or taken any
action that may give rise to any liability for brokerage fees, commissions or
finder’s fees in connection with the transactions contemplated by any of the
Transaction Documents.

 

(d) Noncontravention. Neither the execution and delivery of this Agreement and
the Transaction Documents, nor the consummation of the transactions contemplated
hereby and thereby, will (i) conflict with or result in a violation or breach
of, or default under, any provision of the Articles of Incorporation, by-laws,
or other documents governing the incorporation of the Systat Parties; (ii)
violate any constitution, statute, regulation, rule to which the Systat Parties
are subject or, any injunction, judgment, order, decree, ruling, charge or other
restriction of any government, governmental agency, or court to which the Systat
Parties are subject, or (iii) except as set forth on Section 6.1(d) of the
Systat Disclosure Schedules conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, license, instrument, or other arrangement to which the
Systat Parties are a party or by which they are bound or to which any of the
Products or other Assets are subject (or result in the imposition of any
security interest upon the Products or other Assets) and (iv) result in the
creation or imposition of any encumbrance on the Products or Assets. No consent,
approval, permit, governmental order, declaration or filing with, or notice to,
any Governmental Authority is required by or with respect to the Systat Parties
in connection with the execution and delivery of this Agreement and the other
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby.

 



18

 

 

(e) Section 6.1(e)(iv) of the Systat Disclosure Schedules sets forth the
aggregate gross revenues received by the Systat Parties for the Products by
region for the calendar years 2018, 2019 and for the three month period from
January 1, 2020 through March 31, 2020 are substantially accurate revenue
numbers for the Products.

 

(f) Customers; Resellers and Distributors.

 

(i) Section 6.1(f)(i) of the Systat Disclosure Schedules sets forth: (i) the
contact information including, name, address, phone number, and email for each
customer who accounted for at least $10,000 in gross revenues received by the
Systat Parties for the Products for each of the two (2) most recent calendar
years (collectively, the “Material Customers”); and (ii) the amount of
consideration paid by each Material Customer to the Systat Parties during such
periods. None of the Systat Parties have received any notice, and has no reason
to believe, that any of its Material Customers has ceased, or intends to cease
after the Closing Date, to use the Products or to otherwise terminate or
materially reduce their purchase of the Products. The Systat Parties have all
necessary rights and consents to provide the information set forth on Section
6.1(f)(i) of the Systat Disclosure Schedules, and providing such information to
Inpixon hereunder will not constitute a breach of any agreement between the
Systat Parties and a Material Customer.

 

(ii) Section 6.1(f)(ii) of the Systat Disclosure Schedules sets forth: (1) each
reseller or distributor of the Products who accounted for at least $10,000 in
gross revenues received by the Systat Parties for the Products for each of the
two (2) most recent calendar years (collectively, the “Material
Subdistributors”); (2) the material terms and conditions upon which the Material
Subdistributors have agreed to distribute the Products including any pricing
discounts or other material obligations that the Systat Parties are required to
comply with; and (3) the amount of revenue received from each Material
Subdistributor during such periods. Except for such terminations that are
contemplated by this Agreement as set forth on Schedule 6.1(b)(ii) of the Systat
Disclosure Schedules, none of the Systat Parties to the best of their knowledge
has received any notice, and has no reason to believe, that any of its Material
Subdistributors has ceased, or intends to cease to distribute the Products in
accordance with the terms set forth on Section 6.1(f)(ii) of the Systat
Disclosure Schedules or to otherwise terminate or materially reduce its
relationship with the Systat Parties. The Systat Parties have all necessary
rights and consents to provide the information set forth on Schedule 6.1(f)(ii)
and providing such information to Inpixon hereunder will not constitute a breach
of any agreement between the Systat Parties and Material Subdistributor. To the
extent not specified in Systat SigmaPlot Agreements , all licenses and other
rights granted by Systat to Inpixon pursuant to this Agreement with respect to
the SigmaPlot Software, including but not limited to the exclusive nature of the
global rights and the right to develop the Software by Inpixon granted herein,
shall be deemed to have been granted by Cranes to Systat under Systat SigmaPlot
Agreements as necessary or required to permit the valid grant of all licenses
and rights by Systat to Inpixon in accordance with the terms and conditions of
this Agreement, without any requirement of executing any amendment agreement to
the Systat SigmaPlot Agreements.

 



19

 

 

(g) No Expropriation. No notice or proceeding in respect of the expropriation of
any of the Products or Assets has been given or commenced and there is not any
intent or proposal to give any such notice or commence any such proceeding.

 

(h) Legal Proceedings; Governmental Orders. Except as set forth on
Section 6.1(h) of the Systat Disclosure Schedules:

 

(i) There are no claims, actions, enforcement actions, penalty notices, cause of
actions, demands, lawsuits, arbitrations, inquiries, audits, notice of
violation, proceedings, litigations, citations, summons, subpoena, notice of
assessment, notice or reassessment or investigation of any nature, civil,
criminal, administrative, investigative, regulatory or otherwise, whether at law
or in equity (“Actions”), pending or, to the knowledge of the Systat Parties
threatened: (1) against or by the Systat Parties (including any affiliates or
related parties) affecting any of Products or Assets; or (2) against or by the
Systat Parties or any affiliate of the Systat Parties that concern the Products
or Assets or challenges or seeks to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement and other Transaction Documents. No
event has occurred or circumstances exist that may give rise to, or serve as a
reasonable basis for, any such Actions.

 

(ii) There are no outstanding orders, writ, judgment, injunction, decree,
stipulation, determination, award, decision, sanction or ruling entered by or
with any Governmental Authority and no unsatisfied judgments, penalties or
awards against or affecting the Products or Assets.

 

(i) Compliance With Laws; Permits.

 

(i) The Systat Parties have complied, and are now complying, with all laws
applicable to the sale, distribution, and license of the Products and Assets in
all material respects.

 

(ii) All licenses, franchises, approvals, authorizations, registrations,
certificates, variances and similar rights obtained, or required to be obtained,
from Governmental Authorities (“Permits”) required for the sale, distribution,
and license of the Products and Assets have been obtained by it and are valid
and in full force and effect. All fees and charges with respect to such Permits
as of the date hereof have been, and as of the Closing Date will be paid in
full. Section 6.1(i)(ii) of the Systat Disclosure Schedules lists all current
Permits required for the sale and distribution of the Products, including the
names of the Permits and their respective dates of issuance and expiration. No
event has occurred that, with or without notice or lapse of time or both, would
reasonably be expected to result in the revocation, suspension, lapse or
limitation of any Permit set forth in Section 6.1(i)(ii) of the Systat
Disclosure Schedules.

 

(j) Full Disclosure. No representation or warranty by the Systat Parties in this
Agreement or the other Transaction Documents and no statement contained in the
Systat Disclosure Schedules to this Agreement or any certificate or other
document furnished or to be furnished to Inpixon under this Agreement contains
any untrue statement of a material fact, or omits to state a material fact
necessary to make the statements contained therein, in light of the
circumstances in which they are made, not misleading.

 

(k) Product Warranties. THE PRODUCTS AND SOFTWARE SOURCE ARE WARRANTED TO WORK
IN CONFORMANCE WITH THE USER DOCUMENTATION SUPPLIED WITH THE PRODUCTS FOR A
PERIOD OF ONE-HUNDERED EIGHTY DAYS (180) FROM THE DATE OF Delivery OF THE
PRODUCTS AND SOFTWARE SOURCE TO INPIXON. The SYSTAT PARTIES’ EXCLUSIVE
OBLIGATION, AND INPIXON’S EXCLUSIVE REMEDY, SHALL BE TO CURE ANY BREACH OF THE
WARRANTY SET FORTH in this Section 6.1(K) WITHIN A COMMERCIALLY REASONABLE
PERIOD OF TIME (THE “CURE PERIOD”), PROVIDED THAT INPIXON SHALL NOT BE
RESPONSIBLE FOR ANY FEES OR COSTS THAT MAY BE INCURRED IN ANY RESPECT DUE TO ANY
BREACH OF WARRANTY IN ACCORDANCE WITH THIS SECTION 6.1(k) AND SYSTAT PARTIES
SHALL REIMBURSE INPIXON TO THE EXENT THAT ANY COSTS OR FEES MAY BE INCURRED.

 



20

 

 

(l) No Viruses in Products. None of the Products contain any “back door,” “time
bomb,” “Trojan horse,” “worm,” “drop dead device,” “virus”, “malware” or other
software routines or hardware components designed to permit unauthorized access
or to disable or erase software, hardware or data (“Viruses”). The Systat
Parties have taken all reasonable steps necessary to prevent the introduction of
Viruses into the Products.

 

(m) Taxes. Each of the Systat Parties shall be solely responsible for and pay
all transfer, sales, use, excise, stamp duty and other Taxes due or payable by
the Systat Parties and arising or resulting from the transactions contemplated
by this Agreement, and shall, at their own expense, file all necessary returns,
reports, claims or refunds, filings, declarations, information returns, or
statement relating to Taxes that are required to be filed, recorded, or
deposited with any Governmental Authority, including any attachment thereto or
amendment thereof. Any stamp duty and other related charges payable in India, if
any, in relation to the Transaction Documents, shall be the sole responsibility
of the Systat Parties.

 

(n) Employee Matters. Each of the Systat Parties is in compliance with its
duties and obligations under all applicable labor and employment-related laws,
in any applicable jurisdiction, (including, but not limited to the United
States, United Kingdom, Germany, and India) and including, but not limited to,
employment standards, workers’ compensation, occupational health and safety,
classification, accessibility, immigration, pay equity, and human rights to the
extent applicable to the Systat Parties within any jurisdiction in which the
Systat Parties operate (including, but not limited to the United States, United
Kingdom, Germany, and India) and which the Systat Parties are required to comply
with, arising from or as a result of the consummation of the transactions
contemplated by the Transaction Documents. None of the Systat Parties is subject
to nor will they or Inpixon become liable for any arrears of wages, penalties,
fines, orders to pay, assessments, charges, damages or taxes for any failure by
the Systat Parties to comply with any of the foregoing arising from or as a
result of the consummation of the transactions contemplated by this Agreement.
No facts exist which could reasonably be expected to give rise to any claims
with respect to applicable labor and employment-related laws in any jurisdiction
in which the Systat Parties operate or are otherwise subject to arising from or
as a result of the consummation of the transactions contemplated by this
Agreement.

 

6.2Representations and Warranties of Inpixon. Inpixon represents and warrants to
Systat, with the understanding and intent that the Systat Parties will rely on
such representations and warranties upon entering into the Transaction Documents
and in concluding the transactions contemplated hereby and thereby, that:

 

(a) Organization and Qualification. Inpixon is organized, validly existing and
in good standing under the laws of the state of Nevada and in each of the
jurisdictions in which Inpixon is qualified to do business. No steps or
proceedings have been taken to authorize or require such discontinuance or
dissolution or the bankruptcy, insolvency, liquidation or winding up of Inpixon.
Inpixon has the corporate power and capacity to own, operate or lease the
properties and assets now owned, operated or leased by it and to carry on its
business as it has been and is currently conducted.  All corporate actions taken
by Inpixon in connection with this Agreement and the other Transaction Documents
shall be duly authorized on or before the Closing Date. Inpixon has all
requisite corporate power and authority to execute and deliver this Agreement
and the other Transaction Documents and to perform each of their respective
obligations under the Transaction Documents. The Transaction Documents
constitute valid and binding agreements of Inpixon enforceable against it in
accordance with their terms, subject to (i) applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general application with
respect to creditors, (ii) general principles of equity and (iii) the power of a
court to deny enforcement of remedies generally based upon public policy.

 



21

 

 

(b) Non contravention. Neither the execution and delivery of this Agreement and
the Transaction Documents, nor the consummation of the transactions contemplated
hereby and thereby, will (i) conflict with or result in a violation or breach
of, or default under, any provision of the Articles of Incorporation, by-laws,
or other documents governing the incorporation of Inpixon; (ii) violate any
constitution, statute, regulation, rule to which the Inpixon is subject or, any
injunction, judgment, order, decree, ruling, charge or other restriction of any
government, governmental agency, or court, or (iii) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, license, instrument, or other arrangement
to which Inpixon is a party or that will have a Material Adverse Effect on
Inpixon’s ability to carry out its obligations under the Transaction Documents.
No consent, approval, permit, governmental order, declaration or filing with, or
notice to, any Governmental Authority is required by or with respect to Inpixon
in connection with the execution and delivery of this Agreement and the other
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby that will not be obtained on or prior to the Closing Date.

 

ARTICLE 7

Indemnification and Covenants

 

7.1Indemnification by Systat Parties. The Systat Parties, which for purposes of
this Section 7 shall include their officers, directors, and representatives,
shall indemnify and agree to hold Inpixon (including its affiliates, related
parties, officers, directors, agents, and other representatives) (“Inpixon
Parties”) harmless from any and all losses, expenses, suits, demands, damages,
liabilities, judgments, awards, costs, penalties, fines, taxes, and criminal or
civil sanctions of any nature, including reasonable attorneys’ fees and court
costs, and, to the extent applicable, cost of cover (collectively, “Losses”),
arising from or related to any third party claim or action relating to: (i) the
license, distribution or use of the Products or Assets prior to the Closing
Date, (ii) a claim that the Products, the Software Source, or any other Systat
Intellectual Property infringes any Intellectual Property rights of a third
party, except where such claim of infringement is based on a modification of the
Products or Software Source Modifications made by Inpixon, (iii) any material
inaccuracy in or breach of any representation and warranties of the Systat
Parties or Starcom contained in the Transaction Documents, (iv) any breach or
non-fulfillment of any covenant, agreement or obligations to be performed by the
Systat Parties or Starcom pursuant to the Transaction Documents, and (v) except
for such modifications or amendments to the Systat SigmaPlot Agreements
described herein, any termination, amendment or other modification to the Systat
Distribution Agreements or other action that results in the termination or
revocation of the rights granted to Inpixon pursuant to this Agreement for any
reason other than in accordance with Article 5 of this Agreement (each, an
“Action”).

 



22

 

 

7.2Indemnification Procedure. Inpixon shall promptly notify Systat in writing of
any Action and the reasons why indemnification is appropriate, and cooperate
with the Systat Parties at the Systat Parties’ sole cost and expense. Subject to
provisions addressing the rights to enforce the rights granted pursuant to this
Agreement, at Inpixon’s sole and absolute discretion, the Systat Parties shall
immediately take control of the defense and investigation of the Action and
shall employ counsel reasonably acceptable to Inpixon, to handle and defend the
Action, at the Systat Parties’ sole cost and expense. Systat shall not settle
any Action in a manner that adversely affects the rights of any of the Inpixon
Parties without Inpixon’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed. Inpixon’s failure to perform any
obligations under this paragraph shall not relieve the Systat Parties’ of their
obligation hereunder except to the extent that the Systat Parties can
demonstrate that they have been materially prejudiced as a result of the
failure. Inpixon Parties may participate in and observe the proceedings at its
own cost and expense with counsel of its own choosing. In Inpixon’s sole
discretion, upon written notice to Systat, Inpixon shall have the right to
offset any Losses, on a dollar for dollar basis, against the amount owed, or to
be owed, by Sysorex to Systat under any Partitioned Note (as defined in the
License Note Assignment) conveyed or to be conveyed to Systat pursuant to the
License Note Assignment, so long as such Partitioned Note remains outstanding
(the “Offset Right”). To the extent Inpixon exercises the Offset Right, the
amount of any Losses made subject to the Offset Right shall first reduce, on a
dollar for dollar basis, the amount owed by Sysorex to Systat under any
Partitioned Note not yet conveyed to Systat pursuant to the License Note
Assignment (the “Retained Partitioned Notes”), and shall reinstate a payment
obligation of Sysorex to Inpixon under the Original Note (as defined in the
License Note Assignment) in an amount equal to such Losses, which shall
concurrently reduce the amount owed by Sysorex to Systat under the applicable
Retained Partitioned Note by an amount equal to such Losses (the “Offset
Procedure”). If, as a result of the Offset Procedure, the amount that would have
been payable by Sysorex to Systat pursuant to the Retained Partitioned Notes is
reduced to zero, and Inpixon has Losses unrecouped by the Offset Procedure, then
Inpixon shall next apply the Offset Procedure to any outstanding Partitioned
Note previously conveyed to Systat pursuant to the License Note Assignment.
Systat shall inform Inpixon in writing promptly upon satisfaction in full of
Systorex’s obligations under any Partitioned Note held by Systat.

 

7.3Insurance. Systat shall, at its sole cost and expense, obtain, pay for and
maintain in full force and effect commercial general liability, Intellectual
Property infringement, and indemnity insurance and other insurance in
commercially reasonable and appropriate amounts as required by Inpixon to
provide coverage concerning product sales covered by the Products and
contractual liability coverage for the defense and indemnification obligations
under this Agreement. Systat shall name Inpixon and its subsidiaries named in
each policy as an additional insured. Within ten (10) days of a request by
Inpixon, the Systat Parties shall provide certificates of insurance or other
reasonable written evidence of all coverages described in this paragraph.
Additionally, the Systat Parties shall provide Inpixon with written notice at
least sixty (60) days prior to cancelling, not renewing, or materially changing
such insurance.

 

7.4Limitation of Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER PARTY UNDER OR IN CONNECTION WITH THIS AGREEMENT FOR ANY LOSS OF PROFIT OR
ANY OTHER COMMERCIAL DAMAGE INCLUDING, WITHOUT LIMITATION, INCIDENTAL,
CONSEQUENTIAL, SPECIAL, EXEMPLARY, PUNITIVE OR OTHER INDIRECT DAMAGES OF ANY
NATURE, FOR ANY REASON WHATSOEVER INCLUDING, WITHOUT LIMITATION, A BREACH OF
THIS AGREEMENT, or THE EXPIRATION OR ANY TERMINATION OF THIS AGREEMENT, WHETHER
SUCH LIABILITY IS ASSERTED ON THE BASIS OF CONTRACT, TORT (INCLUDING NEGLIGENCE
OR STRICT LIABILITY) OR OTHERWISE, EVEN IF IT HAS BEEN WARNED OF THE POSSIBILITY
OF SUCH DAMAGES. In addition, Inpixon’s TOTAL AGGREGATE LIABILITY TO THE Systat
Parties OR ANY OTHER PERSON FOR ANY AND ALL CLAIMS AND DAMAGES ARISING FROM OR
OUT OF THIS AGREEMENT (WHETHER ARISING UNDER CONTRACT, TORT, NEGLIGENCE, STRICT
LIABILITY OR OTHERWISE) SHALL IN NO EVENT EXCEED the amount of the Cash
Consideration AND SYSTAT PARTIES’ TOTAL AGGREGATE LIABILITY TO INPIXON OR ANY
OTHER PERSON FOR ANY AND ALL CLAIMS AND DAMAGES ARISING FROM OR OUT OF THIS
AGREEMENT (WHETHER ARISING UNDER CONTRACT, TORT, NEGLIGENCE, STRICT LIABILITY OR
OTHERWISE) SHALL IN NO EVENT EXCEED THE TOTAL CONSIDERATION.

 



23

 

 

ARTICLE 8

Closing Conditions

 

8.1Closing Date. The closing of the transactions pursuant to this Agreement (the
“Closing”) shall take place on the Closing Date, or such other date as the
Parties shall agree to, remotely via the exchange of scanned or facsimile
documents and executed signature pages.

 

8.2Closing Deliveries and Conditions of the Systat Parties. The Closing shall be
subject to the delivery or receipt by the Systat Parties of:

 

(a)in an electronic format, customer data including but not limited to lists of
all prospective customers, Material Customers and other customer names in the
Territory as of the Closing Date; including the full active and inactive
customer lists and prospective customer lists for the Products held or
maintained by all of the Systat Parties, which shall contain the name, address,
organization, phone number and, if available, the internal department fax number
and email address of the prospects or customers listed therein, work in progress
issue tickets, communication history with customers, feature request databases
and development roadmaps (“Customer Information”);

 

(b)in an electronic format, any marketing materials for the Products that exist
and are in their possession, including but not limited to advertisements, web
site material and brochures (hereinafter collectively called “Marketing
Material”) to be delivered to Inpixon. Systat Parties shall also provide Inpixon
in electronic format, with any training materials Systat Parties may have for
the Products;

 

(c)a copy of the current version of the Products, the Software Source, the
Systat Intellectual Property (to the extent capable of being embodied in
tangible form, and if not embodied in tangible form, described in sufficient
detail in a written document to enable Inpixon to use and exploit the applicable
Systat Intellectual Property in accordance with the terms set forth herein), the
User Documentation, all documentation related to the Systat Proprietary
Technology, documentation describing in reasonable detail all current Product
roadmaps, as well as applicable Product roadmaps for the immediately prior two
(2) years, and all feature requests relating to the Products, to be delivered to
Inpixon;

 

(d)the License Note Assignment and Intercreditor Agreement, duly executed by the
Parties and Sysorex;

 

(e)the Partitioned Note (as defined in the License Note Assignment), duly
executed by Sysorex; and

 

(f)evidence of approval of the Transaction Documents by the Board of Directors
for each of the Systat Parties;

 



24

 

 

(g)evidence of payment or other satisfaction of all of the outstanding accounts
receivable obligations set forth on Schedule 8.2(f);

 

(h)evidence of Intellectual Property liability and indemnity insurance in such
amounts and meeting such requirements as specified by Inpixon;

 

(i)receipt by Systat of the Closing Consideration;

 

(j)the Partitioned Note duly executed by Sysorex; and

 

(k)the Termination & Assignment Agreement, duly executed by the Parties and
Starcom in substantially the form attached hereto as Exhibit D (“Starcom
Termination Agreement”).

 

8.3Closing Deliveries and Conditions of Inpixon. The Closing shall be subject to
the delivery or receipt by Inpixon of:

 

(a)receipt of the Customer Information, Marketing Material and other material
set forth in Section 8.2(c) of this Agreement;

 

(b)the License Note Assignment and Intercreditor Agreement, duly executed by the
Parties;

 

(c)receipt of assignments of the Systat Distribution Agreements with respect to
each of the Material Subdistributors;

 

(d)receipt of assignments of the Systat Customer Contracts with respect to each
of the Material Customers;

 

(e)delivery of the Closing Consideration;

 

(f)delivery of a notice to the Systat Parties that Inpixon has accepted the
Products and Software Source in accordance with Section 2.4; and

 

(g)the Starcom Termination Agreement, duly executed by the Parties and Starcom.

 

ARTICLE 9

Covenants

 

9.1Covenant not to Use. During the License Term, except as set forth in Section
2.12 herein, none of the Systat Parties including any direct or indirect
subsidiaries, affiliates or related parties will use, modify, enhance,
distribute, market, sell, or license the Products, Systat Intellectual Property
or Software Source (including for the development of a software product or
consulting services). In addition, the Systat Parties agree that any sales
inquiries received by the Systat Parties from any Person for the license or
purchase of the Products during the License Term will be directed to Inpixon
within five (5) business days of any of the Systat Parties receipt of the first
inquiry from such Person.

 

9.2Customer Revenue. Following the Closing Date, the Systat Parties will ensure
that any Customer Maintenance revenue, license fees, including new license fees
or license renewal fees, or other fees or payments relating to the Systat
Customer Contracts and/or Systat Distribution Agreements that have been assigned
to and assumed by Inpixon, that are received by any of the Systat Parties after
the Effective Date will be delivered to Inpixon.

 



25

 

 

9.3Confidentiality. From and after the Effective Date, each of the Parties shall
cause its affiliates and representatives to hold in confidence any and all
documents and information, whether written or oral, furnished by or on behalf of
the other Party in connection with the transactions contemplated hereby pursuant
to the terms of that certain Non-Disclosure Agreement, dated January 15, 2019,
between Systat and Inpixon (the “Confidentiality Agreement”), the terms of which
are herein incorporated by reference, and which shall continue in full force and
effect during the License Term.

 

9.4Systat SigmaPlot Agreements. Systat Parties hereby covenants that all
licenses and rights granted by Systat to Inpixon with respect to SigmaPlot
Software under this Agreement, if not specifically covered in the Systat
Sigmaplot Agreements, then such licenses and rights shall be deemed to have been
granted by Cranes to Systat under the SigmaPlot Agreements without any
requirement of executing any amendment agreement to the Systat SigmaPlot
Agreements, and upon execution of this Agreement, Systat SigmaPlot Agreements
shall be deemed to have been mutatis mutandis amended to align with this
Agreement. Systat Parties, further covenant that in the event of any conflict
between the licenses, rights granted to Systat by Cranes pursuant to the Systat
SigmaPlot Agreements and the rights granted herein, the licenses and rights
granted herein shall supersede. Systat Parties agrees that upon the request of
Inpixon, the Systat Parties shall promptly take such reasonable further actions,
including execution and delivery of all appropriate instruments, letters, deeds,
agreements etc., as may be necessary to give effect to the aforesaid
understanding. Systat Parties hereby also agree that they will inter se agree
upon any revisions in the consideration payable under the Systat SigmaPlot
Agreements to ensure that Cranes receives adequate consideration for any
additional right vested by Cranes with Systat pursuant to this Agreement.

 

The Systat Parties confirm that that no fees are outstanding between such
parties in connection with the Systat SigmaPlot Agreements and will ensure to
maintain compliance with any applicable requirements of the Foreign Exchange
Management Act or any other applicable Governmental Authority in all material
respects, and under no circumstances whatsoever, will Cranes have any kind of
recourse to Inpixon for any delay or default in payment of any fees or other
dues that are required or may be required to be paid inter se between the Systat
Parties, any third party, the Foreign Exchange Management Act or any other
applicable Governmental Authority in connection with the Systat SigmaPlot
Agreements.

 

9.5Change in Control. The Systat Parties shall provide Inpixon with no less than
15 days advance written notice prior to entering into any agreement or
consummating any transaction which shall result in the (a) consolidation, merger
or reorganization of Systat with or into another corporation or entity; (b)
creation of a new majority interest in, or change in majority ownership of
Systat; or (c) sale of all or substantially all of Systat assets to any third
party (“Change in Control”). Each of the Systat Parties shall take all such
action as shall be necessary to ensure that any successor to any of the Systat
Parties following a Change in Control shall be bound by and subject to the
terms, conditions and obligations of the Systat Parties set forth in the
Transaction Documents.

 

9.6Further Assurances. Without limiting Systat’s obligations hereunder, Systat
covenants and agrees to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable, and to execute, or
cause to be executed, all such documents as may be necessary, proper or
advisable, to consummate and make effective as promptly as practicable the
transactions contemplated by this Agreement and to otherwise implement the
provisions of this Agreement fully and effectively.

 



26

 

 

ARTICLE 10

General Provisions

 

10.1Public Announcements. Each party may provide the other party with a draft of
a press release or other public announcement for review at least three (3)
business days prior to the time that such press release or other public
announcement is to be made. Failure to provide comments back to the other party
within two (2) business days of receipt of the draft release or announcement
will be deemed consent to the public disclosure of such press release or other
public announcement and the content thereof, so long as the reviewing party’s
name is not included in the release or announcement. Notwithstanding anything to
the contrary in this Section 10.1, no party shall issue a press release or other
public announcement that includes the name of the other party without the prior
written consent of such other party (which consent may be withheld in such
non-consenting party’s sole discretion); provided, however, that Inpixon may
make such public filings or disclosures as may be required to satisfy any rules
or regulations of the Securities & Exchange Commission or any securities market
or exchange on which Inpixon’s securities are listed or traded.

 

10.2Notices. All notices, Consents, waivers, demands and other communications
required or permitted by this Agreement shall be in writing and shall be sent by
email as follows:

 

INPIXON:

 

Inpixon
2479 E. Bayshore Rd.

Palo Alto, CA

E-mail: melanie.figueroa@inpixon.com; notices@inpixon.com
Attn: Melanie Figueroa, General Counsel

 

With concurrent copies, which shall not constitute notice, to:

 

Greenberg Traurig, LLP

 

Attention: Kevin Friedmann, Esq.

Email Address: friedmannk@gtlaw.com

 

Systat Parties:

 

****

 

With a copy, which shall not constitute notice, to:

 

****

 

All such notices, Consents, waivers, demands and other communications shall be
deemed to have been duly given on the business day sent (or next business day if
not sent on a business day or not sent during normal business hours of the
recipient) by email to the designated email address set forth above (or to such
other email address as a party may designate by written notice to the other
parties), provided the sender produces a record of transmission if requested by
the addressee.

 

10.3Enforcement of Agreement. Each Party hereto acknowledges and agrees that the
other Party would be irreparably damaged if any of the provisions of this
Agreement are not performed in accordance with their specific terms and that any
breach of this Agreement by either Party could not be adequately compensated in
all cases by monetary damages alone. Accordingly, in addition to any other right
or remedy to which each Party may be entitled, at law or in equity, it shall be
entitled to enforce any provision of this Agreement by a decree of specific
performance and to temporary, preliminary and permanent injunctive relief to
prevent breaches or threatened breaches of any of the provisions of this
Agreement, without posting any bond or other undertaking.

 



27

 

 

10.4Waiver; Extension; Remedies Cumulative. The rights and remedies of the
Parties to this Agreement are cumulative and not alternative. Neither any
failure nor any delay by any Party in exercising any right, power or privilege
under this Agreement or any of the documents referred to in this Agreement will
operate as a waiver of such right, power or privilege, and no single or partial
exercise of any such right, power or privilege will preclude any other or
further exercise of such right, power or privilege or the exercise of any other
right, power or privilege. At any time prior to the completion of the Closing,
the Parties hereto may, to the extent legally allowed, (a) extend the time for
the performance of any of the obligations or other acts of the other Parties
hereto, (b) waive any inaccuracies in the representations and warranties
contained herein or in any document delivered pursuant hereto, and (c) waive
compliance with any of the agreements or conditions contained herein. Any
agreement on the part of a Party hereto to any such extension or waiver shall be
valid only if set forth in a written instrument signed on behalf of the Party to
be charged with such waiver or for whose benefit the covenant or condition
exists, but such extension or waiver or failure or delay to insist on strict
compliance with an obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.

  

10.5Entire Agreement. This Agreement, together with its Exhibits and Schedules,
the Transaction Documents, and the Confidentiality Agreement, constitute the
entire agreement between the Parties with respect to the subject matters hereof
and thereof and cancels and supersedes any prior understandings, agreements,
negotiations and discussions between the Parties with respect thereto.

 

10.6Amendment. No amendment or waiver of any provision of this Agreement shall
be valid unless the same shall be in writing and signed by the Parties.

 

10.7Assignments, Successors and No Third-Party Rights. During the License Term,
except as permitted in accordance with the terms of the Transaction Documents,
no Party may assign any of its rights or delegate any of its obligations under
this Agreement without the prior written consent of the other, except to a
designated direct or indirect subsidiary, affiliate or related party, or as
otherwise provided in this Agreement. Subject to the preceding sentence, this
Agreement will apply to, be binding in all respects upon and inure to the
benefit of the successors and permitted assigns of the Parties. Nothing
expressed or referred to in this Agreement will be construed to give any Person
other than the Parties to this Agreement, or any indemnified party pursuant to
ARTICLE 7, any legal or equitable right, remedy or claim under or with respect
to this Agreement or any provision of this Agreement, except such rights as
shall inure to a successor or permitted assignee pursuant to this Section 10.7.

 

10.8Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

 

10.9Construction. The headings of Articles and Sections in this Agreement are
provided for convenience only and will not affect its construction or
interpretation. All references to “Articles,” “Sections” refer to the
corresponding Articles and Sections of this Agreement and the Exhibits and
Schedules. This Agreement was negotiated by the Parties with the benefit of
legal representation, and any rule of construction or interpretation otherwise
requiring this Agreement to be construed or interpreted against any Party shall
not apply to any construction or interpretation hereof. As used herein, the term
“including” shall be deemed to mean “including, without limitation”, if not so
specified.

 



28

 

 

10.10Time of Essence. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.

 

10.11Governing Law; Jurisdiction. This Agreement will be governed by and
construed under the laws of the State of California without regard to
conflicts-of-laws principles that would require the application of any other
Law. Any proceeding arising out of or relating to this Agreement or any other
Transaction Document shall be brought in the state or federal courts located in
San Francisco or Santa Clara County, California, and each Party irrevocably
submits to the exclusive jurisdiction of each such court in any such proceeding,
waives any objection it may now or hereafter have to venue or to convenience of
forum, agrees that all claims in respect of the proceeding shall be heard and
determined only in any such court and agrees not to bring any proceeding arising
out of or relating to this Agreement or any other Transaction Document in any
other court.

 

10.12Execution of Agreement. This Agreement may be executed in one (1) or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. The exchange of copies of this Agreement and of
signature pages by facsimile or email transmission shall constitute effective
execution and delivery of this Agreement as to the Parties and may be used in
lieu of the original Agreement for all purposes. Signatures of the Parties
transmitted by facsimile or email shall be deemed to be their original
signatures for all purposes.

 

10.13No Representative. Except as set forth in Section 2.15 of this Agreement,
nothing contained in this Agreement, nor any action taken by any Party to this
Agreement, shall be deemed to constitute the other Party (or any of the other
party’s employees, agents, or representatives) an employee, agent, or legal
representative of the Party, nor to create any, joint venture, association, or
syndicate among or between the Parties, nor to confer on either party any
express or implied right, power or authority to enter into any agreement or
commitment on behalf or (nor to impose any obligation upon) the other Party.

 

10.14Bankruptcy. All rights and licenses granted by the Systat Parties under
this Agreement are and will be deemed to be rights and licenses to “intellectual
property” as such term is used in, and interpreted under, Section 365(n) of the
United States Bankruptcy Code (the “Bankruptcy Code”) (11 U.S.C. § 365(n)).
Inpixon has all rights, elections, and protections under the Bankruptcy Code and
all other bankruptcy, insolvency, and similar laws with respect to the
Agreement, and the subject matter hereof. Without limiting the generality of the
foregoing, the Systat Parties acknowledge and agrees that, if the Systat Parties
or their estate shall become subject to any bankruptcy or similar proceeding,
subject to Inpixon’s rights of election under Section 365(n), all rights,
licenses, and privileges granted to Inpixon under this Agreement will continue
subject to the respective terms and conditions hereof, and will not be affected.
If the Systat Parties or any successor rejects this Agreement, as provided in
the Bankruptcy Code, Inpixon shall be entitled to a complete duplicate of, or
complete access to, as appropriate, all such intellectual property and
embodiments of intellectual property, which, if not already in Inpixon’s
possession, shall be promptly delivered to Inpixon or its designee, unless the
Systat Parties elects to and does in fact continue to perform all of its
obligations under this Agreement.

 

10.15Expenses. Except as otherwise expressly provided herein, all costs and
expenses, including fees, disbursements and charges of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the Party incurring such costs
and expenses, whether or not the Closing Date shall have occurred.

 

[SIGNATURE PAGE FOLLOWS]

 

29

 

 

IN WITNESS HEREOF, the Parties represent and warrant that this Agreement is
executed by duly authorized representatives of each Party on the date set forth
below.

 

INPIXON   CRANES SOFTWARE INTERNATIONAL LTD.         By: /s/ Nadir Ali   By: /s/
Asif Khader Name: Nadir Ali   Name: /s/ Asif Khader Title: CEO   Title: Managing
Director Date: June 19, 2020   Date: June 19, 2020                 SYSTAT
SOFTWARE, INC.                 By: /s/ Tanveer A. Khader       Name: Tanveer A.
Khader       Title: Vice President       Date: June 19, 2020

 

 

 



 

 